Citation Nr: 0209307	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees, hips, and shoulders.

2.  Entitlement to service connection for gout.

3.  The propriety of the initial 10 percent rating for 
bilateral lower extremity cold injury residuals, for the 
period preceding January 12, 1998.

4.  The propriety of the initial 10 percent rating for 
residuals of a cold injury of the right lower extremity, for 
the period beginning January 12, 1998.

5.  The propriety of the initial 10 percent rating for 
residuals of a cold injury of the left lower extremity, for 
the period beginning January 12, 1998.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board
WITNESS AT HEARING ON APPEAL

Appellant, son, W. G.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active duty from October 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi which granted service connection for 
bilateral lower extremity cold injuries which was assigned a 
10 percent rating from July 16, 1997, and separate 10 percent 
ratings for each lower extremity since January 12, 1998, the 
date of a change in the rating schedule providing for 
separate ratings for each extremity affected by cold injury.  
The RO also denied service connection for gout and for 
arthritis of multiple joints.

A July 2001 Supplemental Statement of the Case (SSOC) 
addressed the issue of entitlement to an increased rating for 
residuals of a fracture of the right fifth metatarsal.  
However, following the September 1999 Board decision denying 
that claim there has been no other rating action addressing 
that matter from which the veteran might initiate an appeal.  
Thus, there is no pending appeal as to entitlement to an 
increased rating for residuals of a fracture of the right 
fifth metatarsal.

It is noted that at the veteran's February 2002 travel Board 
hearing, he described arthritis in the neck, elbows, wrists, 
and hands.  The issue that is in appellate status is service 
connection for arthritis of the knees, shoulders, and hips.  
It is not clear if the veteran is claiming that he should be 
service-connected for arthritis of these other joints; in any 
case, these issues are referred to the RO for further 
development and/or clarification.  

The veteran's claim was remanded in October 2001for a hearing 
before a traveling member of the Board, and this hearing was 
conducted in February 2002.  


FINDINGS OF FACT

1.  The veteran was not seen for his knees, hips, or 
shoulders in service; he was not diagnosed with arthritis of 
the knees, hips, or shoulders in service or within one year 
of leaving service.  

2.  The veteran was not seen for his knees, hips, or 
shoulders until many years after service.  

3.  The veteran did not have gout in service or within one 
year of leaving service; his gout began many years after 
service.

4.  For the period from July 16, 1997, to January 11, 1998, 
the veteran had 2+ edema, pain on manipulation of the ankle 
and toe joints with swelling of the ankle joint, with his 
feet and legs cold and pale with acrocyanosis; he did not 
have loss of toes or parts.  

5.  Regarding the right leg, for the period beginning January 
12, 1998, the veteran has had pain on manipulation of the 
ankle and toe joints with swelling of the ankle joint, as 
well as severe plantar fungus infection and a fungus 
infection of the nails with hypertrophy as well as 
acrocyanosis.

6.  Regarding the left leg, for the period beginning January 
12, 1998, the veteran has had pain on manipulation of the 
ankle and toe joints with swelling of the ankle joint, 



as well as severe plantar fungus infection and a fungus 
infection of the nails with hypertrophy as well as 
acrocyanosis.


CONCLUSIONS OF LAW

1.  Service connection for gout is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001). 

2.  Service connection for arthritis of the knees, hips, and 
shoulders, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001). 

3.  For the period preceding January 12, 1998, the criteria 
for a 30 percent initial rating (but not higher) for 
bilateral lower extremity cold injury residuals have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. § § 4.7, 4.104, Diagnostic Code 7122 (1997). 

4.  For the period beginning January 12, 1998, the criteria 
for a 30 percent initial rating (but not higher) for 
residuals of a cold injury of the right lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. § § 4.7, 4.104, Diagnostic Code 7122 (1998).

5.  For the period beginning January 12, 1998, the criteria 
for a 30 percent initial rating (but not higher) for 
residuals of a cold injury of the left lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. § § 4.7, 4.104, Diagnostic Code 7122 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show treatment for or 
reference to gout.  They also do not show treatment for the 
knees, hips, or shoulders, and there is no diagnosis of 
arthritis of the knees, hips, or shoulders.  In September 
1945, he was diagnosed with lumbar arthritis.  At the 
veteran's separation examination in October 1945, gout was 
not noted, and no disorders of the knees, hips, or shoulders 
were noted.  

In an October 1945 claim, the veteran claimed service 
connection for arthritis of the back.  

The veteran underwent a VA examination in March 1949.  The 
examination report does not show gout or diagnoses or 
treatment of the knees, hips, or shoulders.  There is no 
diagnosis of arthritis of the knees, hips, or shoulders.  

In March 1949, the veteran was granted service connection for 
residuals of a fracture of the right fifth metatarsal.  The 
service-connected disability was later expanded to include a 
painful weightbearing callosity under the fifth metatarsal.  

Treatment records were submitted from Dr. Friday from the 
1960s to the 1980s.  According to the treatment records, the 
veteran was diagnosed with acute gout in April 1970.  In June 
1971, it was noted that the veteran's right knee bothered 
him.  He was seen for calcification of his right shoulder in 
June 1980.  

In a June 1983 claim, the veteran asserted that gout began in 
1960, and arthritis of the right knee began in 1967.  

At a November 1983 VA examination, the veteran was diagnosed 
with history of gouty arthritis, especially the knees.  

In February 1989, the RO requested Surgeon General Office 
records.  They show that the veteran was hospitalized in 
December 1943, after sustaining a simple fracture during a 
truck accident.  

A VA examination from August 1993 noted a history of gouty 
arthritis.  

A letter from Dr. E. B. from December 1994 noted that the 
veteran had gout in his right foot.  

VA Medical Center treatment records from 1995 and 1996 were 
submitted.  The veteran was diagnosed with gouty arthritis of 
the right foot in February 1995.  A treatment record from 
December 1995 showed arthritis of both knees.  

Private treatment records from several institutions, mostly 
the Mississippi Sports Medicine and Orthopedic Center, were 
submitted from the 1970s to the 1990s.  The veteran was 
diagnosed with arthritis of the knees in January 1991.  

In a July 1997 statement, the veteran alleged that his feet 
were giving him so much trouble that he could hardly walk due 
to their having been frozen and his having gout in his toes.  
He described arthritis in his knees, hips, and shoulders.  

VA x-rays from March and April 1998 showed moderate hallux 
valgus deformity of the great toe and degenerative changes at 
the first metatarsophalangeal joint.  There was slight soft 
tissue swelling on the dorsal aspect of the foot.  No other 
significant abnormality was noted.  Soft tissue swelling was 
noted bilaterally on the ankles.  

The veteran underwent a VA examination in April 1998.  The 
veteran stated that he sustained a wet-cold injury to the 
feet in Germany.  He stated that when he left the Army he did 
not have toenails.  He had a history of diabetes and gout 
affecting the feet.  He complained that his feet had been 
sore since he got out of the military.  He stated that both 
feet swelled, and were not temperature sensitive.  He had 
chronic fungal infection involving the nails and the plantar 
skin but had no scars.  His nails were hypertrophic.  He had 
some joint stiffness and edema.  He did not give a history of 
excess sweating or a cold feeling in relationship to the 
seasons.  Examination revealed that he walked with a cane.  
The feet and legs were cold and pale with acrocyanosis.  
There was 2+ edema and the feet were warm.  There was atrophy 
of the toes, and they were dry.  There was no ulceration or 
digit loss. There was no hair growth on the feet or legs.  
There was severe plantar fungus infection and also a fungus 
infection of the nails with hypertrophy.  There were no 
scars.  The plantar reflexes were decreased and sensation was 
intact.  There was some atrophy involving the foot muscles.  
There was pain on manipulation of the ankle and toe joints 
with swelling of the ankle joint.  He had pes planus but did 
not have callus formation.  There were venous varicosities 
superficially and the pedal pulses were not palpable.  He had 
hallux valgus deformity with bunion formation on the right 
and 2+ edema.  The examiner recommended a Doppler examination 
regarding arterial circulation.  

A VA Doppler examination was conducted in May 1998.  A VA 
physician commented in June 1998 that the Doppler examination 
revealed no major vessel obstructions to the lower extremity, 
but that the x-ray showed mild degenerative joint disease of 
the metatarsal joints.  

A VA addendum was obtained in July 1998.  The examiner noted 
that the veteran had a history of diabetes and gout, but that 
it was unclear whether the bony disease was secondary to cold 
injury or gout.  It was noted that soft tissue swelling as 
well as chronic fungal infection of the nails and plantar 
skin, acrocyanosis and atrophy of the toes with no hair 
growth on the feet or legs were residuals of cold injury.  
The examiner noted that some of the atrophy of the toes could 
be secondary to diabetes.  

The veteran submitted a number of private treatment records 
in October 1998.  He wrote that he was sending dates and 
places where he was treated for gout and arthritis after 
service.  He wrote that November 1983 records from Dr. D. I. 
showed gout and arthritis.  

The veteran was afforded a hearing before a traveling member 
of the Board in February 2002.  He testified that he first 
began having problems with his arthritis in 1943 at Camp 
Pickett, Virginia.  He stated that he was given Aspirin.  He 
described going to a hospital while in France for sore 
joints.  He stated that he was getting medication from VA for 
his arthritis.  He stated that he went to Jackson and 
Kosciusko for his medical treatment.  He described arthritis 
in his shoulders, neck, elbows, wrists and hands, hips, and 
knees.  He stated that he started working on the pipeline 
when he first came back to Mississippi.  He testified that he 
received medication for his arthritis from Dr. Frank Lacey 
when he returned from service, but that he could not get 
those records.  

Regarding his gout, the veteran testified that he first 
realized he had a problem when he was in England.  He stated 
that his toes swelled up, and he was given Aspirin for it.  
He testified that he received treatment for his gout within 
2-3 weeks of leaving service.  He stated that when he was 
discharged, he was told he had gout.  He stated that it was 
mostly his right big toe that got gout.  Regarding his legs, 
the veteran testified that they hurt all of the time.

At the veteran's hearing, he submitted VA treatment records 
from the 1980s and 1990s, as well as a service medical record 
(a page from nurse's notes) from "September" (no year 
supplied) which noted a diagnosis of "chronic arthr"

The VA treatment records showed arthritis of the right 
shoulder in June 1993.  A June 1983 x-ray showed arthritis of 
the right knee.  Gouty arthritis was noted in October 1983.  
Arthritis of the knees was noted in August 1988.  

 
Analysis

Compliance with the Veterans Claims Assistance Act of 2000

It is noted that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

It is determined that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, it is determined that the RO 
notified the veteran of the reasons for its decision, as well 
as the laws and regulations applicable to his claim.  This 
information was provided in the January 2000 Statement of the 
Case.

The RO has satisfied the duty to assist the veteran in 
obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  Moreover, VA has conducted reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  VA sent the veteran a letter in 
March 2001 informing him of the VCAA and of the ways VA would 
asist in developing the claim.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  The veteran's representative did 
submit VA treatment records from the 1980s and 1990s as well 
as a duplicative service medical record in February 2002.  
Regarding the recent rule pertaining to obtaining evidence 
and curing procedural defects without remand, the Board may 
consider the VA records that the veteran's representative 
submitted after the February 2002 hearing without obtaining a 
waiver of RO consideration from the appellant since the rule 
changes and amendments made by 67 Fed. Reg. 3,099 (Jan. 23, 
2002) apply to appeals pending on February 22, 2002. 

As will be discussed in greater detail below, the medical 
evidence of record, specifically the post-service medical 
records, is sufficient to consider the veteran's claim and an 
additional current medical examination is not necessary.  The 
veteran was afforded a VA examination in April 1998.  As a 
result of the extensive development that has been undertaken 
in this case, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and of VA's role in assisting in the development of the 
claim.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  Therefore, further 
development to meet the requirements of 38 U.S.C.A. §§ 5103, 
5103A is not necessary. 


Entitlement to service connection for arthritis of the knees, 
hips, and shoulders, as well as for gout.

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001).  The mere fact of an 
in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Degenerative joint disease is considered a chronic disease 
and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2001).

At the veteran's hearing, he stated that he first realized he 
had a problem with gout while he was in service.  Similarly, 
he stated that he first started having problems with 
arthritis in 1943 at Camp Pickett.  However, the service 
medical records do not show treatment for gout or for 
arthritis of the knees, shoulders, or hips.  While the 
Surgeon General Office records show hospitalization in 
December 1943 for a simple fracture (the records do not 
specify what the fracture is for), the service medical 
records show hospitalization for a fracture of the right 
fifth metatarsal during this time period, and the veteran is 
already service-connected for this fracture.  

Service connection can also be granted for arthritis if it is 
manifested to a compensable degree within one year of leaving 
service.  While the veteran stated that he received treatment 
for his gout within 2-3 weeks of leaving service, and that he 
received medication for his arthritis from a Dr. Frank Lacey 
when he returned from service, he also stated that he could 
not get those records.  

Notwithstanding the veteran's assertions that he received 
treatment shortly after service for his gout and arthritis, 
the post-service medical records do not show such treatment.  
Furthermore, while the veteran is able to observe whether he 
had joint pain in this period, he is not competent to make a 
diagnosis based on the observed symptoms.  The first recorded 
diagnosis of gout is not until April 1970 from Dr. Friday.  
By the veteran's own June 1983 assertion, he claimed that his 
gout started in 1960.  The first recorded treatment for the 
knees is not until June 1971 from Dr. Friday.  Again, by the 
veteran's own June 1983 assertion, he claimed that his 
arthritis of the right knee began in 1967.  The first 
recorded treatment for the shoulder was not until June 1980, 
and the medical records do not show treatment for the hips.  

In short, the preponderance of the evidence is against the 
veteran's claim.  The evidence does not show treatment for 
gout or arthritis of the knees, shoulders, or hips in service 
or within one year of leaving service.  As the preponderance 
of the evidence is against the veteran's claim, the benefit-
of-the-doubt rule does not apply, and the veteran's claim of 
service connection for gout as well as for arthritis of the 
knees, hips, and shoulders, must be denied.  38 U.S.C.A §5107 
(West Supp. 2001).


The propriety of the initial ratings assigned for the 
veteran's lower extremity cold injury residuals.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial ratings assigned following 
the grant of service connection for his bilateral lower 
extremity cold injury residuals.  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection, so the veteran's claim is in appropriate 
appellate status.  As noted in the introduction, the veteran 
was assigned an initial 10 percent rating for bilateral lower 
extremity cold injuries from July 16, 1997, and separate 10 
percent initial ratings for each lower extremity since 
January 12, 1998.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

Under the criteria of Diagnostic Code 7122 in effect prior to 
January 12, 1998, when there are mild symptoms, chillblains, 
either unilaterally or bilaterally, then a 10 percent rating 
is assigned.  When there is persistent moderate swelling, 
tenderness, redness, etc., bilateral symptoms warranted a 30 
percent evaluation, and unilateral symptoms warranted a 20 
percent evaluation.  When there were loss of toes, or parts, 
and persistent severe symptoms, unilateral cold injury 
residuals warranted a 30 percent evaluation, and bilateral 
residuals warranted a 50 percent evaluation.

By regulatory amendments effective January 12, 1998, the 
schedular criteria for evaluating cold injury residuals were 
revised. See 62 Fed. Reg. 65,207 (Dec. 11, 1997).  The 
revised rating criteria for cold injury residuals under 
Diagnostic Code (DC) 7122 provide, that a 30 percent rating 
is assigned for unilateral injury, when there is arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following: tissue loss, nail abnormalities, color 
changes, locally impaired   sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 20 percent evaluation is 
assigned when there is pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.  A 10 percent 
rating is assigned when there is arthralgia or other pain, 
numbness, or cold sensitivity.  

Each affected part, in this case the left foot and the right 
foot, is to be evaluated separately, and the ratings combined 
in accordance with 38 C.F.R. §§ 4.25 and 4.26.  The Board 
also notes that Diagnostic Code 7122 was again revised, 
effective in August 1998, to reflect that the covered 
disability was residuals of "cold injury" rather than 
residuals of "frozen feet."  

For the period prior to January 12, 1998, the evidence must 
show persistent moderate swelling, tenderness, redness, etc., 
to warrant a 30 percent initial rating.  VA x-rays from March 
and April 1998 showed slight soft tissue swelling on the 
dorsal aspect of the foot, and on the ankles.  At the 
veteran's April 1998 VA examination, he had 2+ edema, and 
pain on manipulation of the ankle and toe joints with 
swelling of the ankle joint.  The feet and legs were cold and 
pale with acrocyanosis.  Since the veteran suffers from 
diabetes and gout, the examiner clarified in a July 1998 
addendum that soft tissue swelling as well as chronic fungal 
infection of the nails and plantar skin, acrocyanosis and 
atrophy of the toes with no hair growth on the feet or legs 
were residuals of cold injury.  As the cited evidence shows 
moderate swelling, tenderness, redness, and other symptoms, 
the veteran is entitled to an initial 30 percent rating for 
bilateral lower extremity cold injury residuals for the 
period from July 16, 1997, to January 11, 1998.  As the 
evidence does not show loss of toes or parts, the veteran is 
not entitled to an initial 50 percent rating for the same 
period.  

For the period beginning January 12, 1998, to be assigned an 
initial 30 percent rating for either leg, the evidence must 
show arthralgia or other pain, numbness, or cold sensitivity 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities.  As noted above, at 
the veteran's April 1998 VA examination, there was pain on 
manipulation of the ankle and toe joints with swelling of the 
ankle joint.  In addition, there was severe plantar fungus 
infection and a fungus infection of the nails with 
hypertrophy as well as acrocyanosis.  For these reasons, it 
is determined that for the period beginning January 12, 1998, 
the veteran has met the criteria for an initial 30 percent 
rating to be assigned for each of his legs.  This is the 
highest rating to be assigned under the revised Diagnostic 
Code 7122.  




ORDER

For the period preceding January 12, 1998, an initial 30 
percent rating for bilateral lower extremity cold injury 
residuals is appropriate.

For the period beginning January 12, 1998, an initial 30 
percent rating for residuals of a cold injury of the right 
lower extremity is appropriate.

For the period beginning January 12, 1998, an initial 30 
percent rating for residuals of a cold injury of the left 
lower extremity, is appropriate.

Entitlement to service connection for arthritis of the knees, 
hips, and shoulders is denied.  

Entitlement to service connection for gout is denied.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

